Martin Ch. J.
I am satisfied that the judgment in this case is correct; but I am not inclined to discuss the facts of the case. I have on another occasion protested against cases of this kind being entertained by us. I still adhere to that opinion. If a jury is waived below, we cannot be made such. I think we have erred in entertaining- jurisdiction of such cases. The statute (Comp. L. § 3436 and seq.) requires a special finding, upon which, in my opinion, only exceptions can be taken, or a case made; never upon a general finding in the nature of a general verdict. The whole idea suggested is that this Court is to *300inquire into questions specially raised, and not to act as an appellate court. (§8438).
I think the judgment should be affirmed, with costs.
Cooley, Campbell and Christiancy JJ. Avere of opinion that the judgment was correct upon the facts, and were for affirmance on that ground.